Collamer, J.
The only claim to this land, by defendant,was his deed of 1827. The effect of this evidence was fully passed up0n by this court, two years since. It was then decided, that this evidence alone could not enable defendant to hold this land, in his own right, against the legal presumption arising from the judgment, which the defendant recovered for this land, as the administrator of Collard. First, Because the legal presumption would be, that the recovery by the administrator was upon a title obtained by Collard after 1827. Secondly, There was no testimony tending to explain why the defendant, while he owned this land, in his own right, actually brought ejectment for it, as the property of Collard, and recovered it, as his administrator. The same question is again presented, and the defendant puts in the same testimony, and no more-. The decision must be the same. Blodget v. Brinsmaid, administrator, (7 Vt. Rep. 10.)
It is, however, insisted, that the plaintiff cannot recover, because Hickok, one of the appraisers on the plaintiff’s execution, formerly married the sister of Collard, she being long since dead. The statute provides that the appraisers shall be “judicious and disinterested freeholders.” The word disinterested, as here used, in relation to the performance of a judicial duty, we consider as meaning something more than being devoid of pecuniary interest. The appraisers should stand in no such relation to either party as would disqualify them for the execution of judicial power, between them. Was Hickok, when acting as appraiser, related to Collard, by consanguinity or affinity ? Consanguinity is the having the blood of some common ancestor. Affinity arises from marriage only, by which each party becomes related to all the consanguinei of the other party to the marriage, but in such case, these respective consanguinei do not become related, by affinity, to each other. In this respect, these modes of relationship are'dissimilar. 1 Bla. Com, ch. 15. Page 434. Christian’s notes to do. 15 Viner’s Abr. 256.
The relationship, by consanguinity, is, m its nature, incapable of dissolution, but the relationship, by affinity, ceases with the dissolution of the marriage, which produced it. Therefore, though a man is, by affinity, brother to bis wife’s sister, yet, upon the death of his wife, he may lawfully marry her sister. Such is the law of this State, whatever may be the statute of Hen, 8. Judgment Affirmed,